Citation Nr: 1433234	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a visual disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial compensable evaluation for chronic allergies.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of cholecystectomy.

5.  Entitlement to an initial evaluation in excess of 10 percent for a bunion of the right great toe.

6.  Entitlement to an initial evaluation in excess of 10 percent for keloid formation on the left shoulder.

7.  Entitlement to higher initial evaluations for uterine fibroids, rated as noncompensably disabling prior to April 30, 2013, and as 10 percent disabling from that date.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Houston, Texas.  Jurisdiction over the Veteran's claims folder currently resides with the Houston RO.  In a February 2005 rating decision, the Seattle RO denied service connection for headaches, a visual disability, a bilateral knee disability, and shin splints.  It granted service connection for allergies, a keloid of the left shoulder, residuals of cholecystectomy, fibroids, and a bunion of the right great toe; these disabilities were all assigned noncompensable ratings.  The Veteran submitted her notice of disagreement in February 2006, a statement of the case was issued in July 2007, and the Veteran submitted her substantive appeal in September 2007.

Subsequently, in a June 2010 Decision Review Officer decision, service connection was granted for headaches and bilateral shin splints.  This decision also assigned higher 10 percent evaluations for the previously service-connected keloid of the left shoulder, cholecystectomy residuals, and the right great toe bunion, effective February 1, 2005, the date following the Veteran's separation from service.  Because the grant of service connection for headaches and shin splints constitutes a full grant of the benefits sought on appeal, the Board will not further address these issues.  However, the increase in the evaluations of these disabilities does not represent the maximum evaluation available for the conditions, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues have been characterized to reflect the grant of higher evaluations.  

The issues of entitlement to service connection for a bilateral knee disability and entitlement to a higher initial rating for uterine fibroids are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has refractive error; there is no evidence of a superimposed injury or disease in service that resulted in additional disability.

2.  Throughout the period on appeal, chronic allergies have been productive of less than 50 percent obstruction on both sides; there is no indication of complete obstruction on one side.

3.  Throughout the period on appeal, residuals of cholecystectomy have been productive of abdominal tenderness and occasional diarrhea.

4.  Throughout the period on appeal, right great toe bunion deformity has been productive of moderate disability.

5.  Throughout the period on appeal, keloids of the left shoulder have not been productive of functional impairment.


CONCLUSIONS OF LAW

1.  The Veteran does not have a visual disability that is the result of disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
2.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met for any period.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).

3.  The criteria for a rating in excess of 10 percent for residuals of cholecystectomy have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.951(b), 4.1-4.10, 4.114, Diagnostic Code 7318 (2013).

4.  The criteria for an initial rating in excess of 10 percent for right great toe bunion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5284 (2013).

5.  The criteria for an initial rating in excess of 10 percent for keloids of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A July 2010 preadjudicatory letter advised the Veteran of the evidence necessary to support claims for service connection and increased ratings.  She was provided with information regarding the allocation of duties between herself and VA.  She was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluations assigned following the grant of service connection for allergies, residuals of cholecystectomy, right great toe bunion deformity, keloids of the left shoulder, and uterine fibroids.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board notes that they were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate examinations.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for a Visual Disability

The Veteran seeks service connection for a visual disability.  She essentially argues that her vision decreased during service and that she should be compensated for this decrease in visual acuity.

Service treatment records reflect regular follow-up care and prescription of corrective lenses for refractive error.  There is no indication of any disease or superimposed injury.  A January 2005 treatment note indicates that extraocular movements were normal, and that the external eye showed no abnormalities.  

Following retirement, a note by a military medical facility dated in May 2005 includes a problem list indicating refractive error and astigmatism.  A full eye examination in May 2005 revealed that aside from decreased visual acuity, there were no abnormalities.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, astigmatism, and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also, Dorland's Illustrated Medical Dictionary, 31st Ed., p. 170, (c) 2007 (defining astigmatism as an error of refraction).  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that the Veteran's refractive error has been caused by any specific event such as an in-service injury.  Rather, she asserts only that she experienced a decrease in visual acuity during service, and that she should receive disability compensation for such.

The Board acknowledges that the Veteran is competent to report a decrease in visual acuity.  However, she is not competent to state that his decreased visual acuity is due to anything other than refractive error.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence contains no suggestion of any superimposed disease or injury.  Furthermore, there is no suggestion that any other diagnosed disability has caused any visual defect. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a vision disability. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. Consequently, the benefit sought on appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31 (2013).

	Chronic Allergies

The Veteran's allergic rhinitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps. 

On examination in August 2004, while the Veteran was still in service, she reported a history of nasal congestion for several years.  She related that as long as she took Allegra as needed, she had no problems.  Examination revealed normal nasal air flow bilaterally without sinus tenderness.  

In her February 2006 notice of disagreement, the Veteran stated that her allergy attacks were so frequent that she was unable to sleep.  

In her September 2007 substantive appeal, the Veteran indicated that she woke up at night completely clogged and unable to breathe freely.  She noted that at times, she had no sense of smell.

On VA examination in November 2007, the Veteran's history was reviewed.  She reported that she had a lot of nasal congestion, particularly at night.  She denied a history of sneezing, asthma, urticarial, or any other allergic manifestation.  Physical examination revealed the nose in midline.  Both nostrils were patent.  There was minimal inflammatory reaction in both nostrils with serous exudate.  No polyps were noted, and there was no purulent exudate.  The diagnoses were vasomotor rhinitis and sinusitis.  

On VA examination in April 2013, the Veteran's history was reviewed.  The examiner provided diagnoses of allergic rhinitis and vasomotor rhinitis.  He indicated that there was no evidence of greater than 50 percent obstruction on both sides or one side.  He indicated that there was no permanent hypertrophy of the nasal turbinates, and no nasal polyps.  No granulomatous conditions were identified.  The examiner noted the Veteran's report that the disability was disruptive in that the Veteran would leave her shared work area and go to the bathroom to blow her nose, and that when meeting with customers and coworkers, the disability impacted her ability to communicate and interact.

Having carefully reviewed the evidence of record, the Board concludes that a compensable evaluation is not warranted for chronic allergies.  While it appears that this disability inconveniences the Veteran, the clinical evidence does not support a 10 percent evaluation.  In this regard, the Board observes that a 10 percent evaluation contemplates allergic or vasomotor rhinitis with no polyps but greater than 50 percent obstruction of the nasal passages on both sides, or complete obstruction on one side.  Such is not shown by the evidence of record.  Rather, medical records show that nasal air flow was normal in August 2004, and that there was no evidence of greater than 50 percent obstruction bilaterally or unilaterally on VA examination in April 2013.  Thus, the Board concludes that the criteria for a compensable evaluation are not met, and that a 10 percent rating may not be assigned for chronic allergies.  

The Board acknowledges the Veteran's report of waking up completely clogged and unable to breathe; however, the objective medical evidence fails to demonstrate greater than 50 percent obstruction on both sides or complete obstruction on one side at any time during the appeal.  While the Veteran is competent to report the symptoms associated with her disability, the competent medical evidence is more probative, and does not reflect the level of symptomatology required for assignment of a compensable evaluation for chronic allergies.  

In summary, the overall disability picture does not more nearly approximate the criteria for compensable evaluation for chronic allergies.  The Board thus concludes that the currently assigned noncompensable evaluation for this disability, for the entire period on appeal, is appropriate.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

	Residuals of Cholecystectomy

The Veteran's residuals of a cholecystectomy are currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7318.  Under Diagnostic Code 7318, a noncompensable evaluation is warranted for the nonsymptomatic residuals of removal of the gall bladder.  A 10 percent evaluation is assigned where there are mild symptoms.  A 30 percent evaluation requires the presence of severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

The Veteran underwent cholecystectomy during service.  On examination in August 2004, she stated that when she had a large meal, her stomach became irritated.  She denied pain, nausea, and vomiting.  Examination of the abdomen was benign.  

Following service, a May 2005 treatment record produced by a military facility indicated that bowel sounds were normal, and there was no abdominal tenderness.  

In her February 2006 notice of disagreement, the Veteran indicated that constant stomach irritation caused her to be cautious about what she ate.  She noted that she was often queasy in the morning.  

In her September 2007 substantive appeal, the Veteran stated that she had discomfort when she ate, and that she experienced cramping.  

On VA examination in November 2007, the Veteran's history was reviewed.  She reported that she had urgent bowel movements after eating certain foods.  She noted that she could not predict when this would happen, but that it occurred approximately once per week.  She denied nausea, vomiting, and recurrent abdominal pain.  She also denied rectal bleeding and gallbladder attacks.  Physical examination revealed no ascites or portal hypertension.  

On VA examination in April 2013, the Veteran's history was reviewed.  The examiner provided a diagnosis of residuals of cholecystectomy.  The Veteran reported that following surgery to remove her gallbladder, she continued to have loose stools after consuming spicy or fatty foods, and green tea drinks.  She indicated that she had episodes of loose stool two to three times per month.  On examination, there was a scar associated with the cholecystectomy which was nontender; but the examiner noted that the area between the scar and ribs was very tender.  There was no mass, and no rebound.  The remainder of the abdominal examination was normal.  

Having reviewed the record pertaining to this disability, the Board has concluded that the current 10 percent rating for residuals of cholecystectomy is appropriate.  This evaluation contemplates mild symptoms.  A higher evaluation requires evidence demonstrating severe symptoms.  In this case, the Veteran reports that she has occasional urgent bowel movements or diarrhea upon eating certain foods.  The April 2013 VA examiner identified tenderness in the area between the cholecystectomy scar and the Veteran's ribs.  The Veteran has denied nausea and vomiting associated with this disability, aside from a report of queasiness made in her February 2006 notice of disagreement.  

The medical and lay evidence reflects no more than mild symptoms associated with the Veteran's cholecystectomy residuals.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.


	Bunion of Right Great Toe

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right great toe bunion is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5299-5280.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the nervous system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  

In this case, the Veteran's right great toe disability has been rated as analogous to unilateral hallux valgus, under Diagnostic Code 5280.  That code indicates that hallux valgus will be evaluated as 10 percent disabling if severe and equivalent to amputation of the great toe, or if there has been operative resection of the metatarsal head. A higher evaluation is not assignable under this code.  

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned where the impairment is manifested by moderate impairment, a 20 percent rating is assigned for moderately severe impairment and a 30 percent rating is warranted for severe impairment.  The Board observes that the words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

On examination in August 2004, the Veteran reported a two year history of pain over the right great toe metatarsophalangeal joint when she ran.  The examiner noted that she had passed her normal physical training test eight months previously.  The Veteran denied problems walking.  Examination revealed a mild bunion deformity without tenderness of the joint.  The Veteran was able to toe and heel walk, and toe movements were intact.  

In May 2005, a military provider noted that the Veteran's feet showed no abnormalities.  

In her February 2006 notice of disagreement, the Veteran stated that her right foot was a constant source of pain that had decreased her ability to care for her children and perform work.  

In her September 2007 substantive appeal, the Veteran indicated that the bunion was painful and limited the movement of her foot, affecting her ability to walk significant distances and to stand for any length of time.  

On VA examination in November 2007, the Veteran's history was reviewed.  Physical examination revealed normal foot type bilaterally with normal form and function of the tibialis posterior and tendo Achilles.  The Veteran was tender to palpation over the plantar fascia, in the soles of the feet, the medial band, and about the tibia.  There was a mild bunion deformity, right greater than left, with full fluid passive range of motion.  There were no visible evidence of inflammatory changes in and about the mildly prominent right first metatarsal head.  There was no painful  motion, edema, weakness, or instability of either foot.  The Veteran's gait was essentially normal, with a brief interval of subtle, post statis dyskinesia attributable to the level of the soles of the feet.  Weight bearing was normal, with no evidence of abnormal shoe wear pattern or callosities.  The examiner indicated that the Veteran's walking ability, standing ability, and distance tolerance were unimpaired without demonstration of a requirement for extra breaks, restriction of tasks, or limitation of work hours.  He noted that assistive devices were not required.  The assessment was right foot bunion deformity of hereditary origin.

On VA examination in April 2013, the Veteran's history was reviewed.  The examiner provided diagnoses of hallux valgus and bilateral plantar fasciitis.  The Veteran reported daily pain with walking and standing, and aching while lying down.  She noted that she bought over the counter inserts and that she took Motrin, which did not completely relieve her pain.  There was no evidence of Morton's neuroma, hammertoe, hallux rigidus, or pes cavus.  The examiner concluded that the Veteran's symptoms were mild or moderate.  There was no nonunion or malunion of tarsal or metatarsal bones.  The examiner noted that there were no other foot injuries.  He noted that X-rays revealed arthritis on the right.  He indicated that the Veteran's job required her to stand up to three hours at a time for ceremonies, and that the bunion and plantar fasciitis were made worse by such activity.  

Upon careful consideration of the record, the Board concludes that an evaluation in excess of 10 percent for the Veteran's right toe bunion deformity is not warranted.  In this regard, the clinicians who have examined the Veteran's right foot have characterized this disability as no more than moderate.  A higher evaluation requires the presence of moderately severe disability.  Such is not shown by the evidence of record.  The Board has also considered whether a higher evaluation is assignable under any other diagnostic code pertaining to the feet.  However, there is no indication of claw foot or malunion of the tarsal or metatarsal bones that would allow for evaluation pursuant to the criteria for evaluating those disabilities.  

As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca.  However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for a 20 percent evaluation.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's bunionectomy residuals.

The Board notes that the Veteran is competent to report that her disability is worse, and her complaints of pain have been considered in her rating of 10 percent, which reflects moderate disability.  However, the Board concludes that the medical evidence is also highly probative.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.

      
      Left Shoulder Keloids

The Veteran's left shoulder keloids are evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, for painful superficial scar.  

The criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, were revised effective October 23, 2008.  The new regulations were specifically limited to claims filed on or after October 23, 2008 unless the Veteran requests review under the revised criteria.  Here, the Veteran's initial service connection claim for acne (from which the initial rating action stems) was received in 2007, and review under the revised criteria was not requested.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  In any event, as applied to this case, the difference between the old and new versions of DC 7800 does not cause a different result, and DC 7828 relating to acne was not amended.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck, based on characteristics of disfigurement.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 as percent disabling. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated as 10 percent disabling. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008). 

On examination in August 2004, the examiner noted three small one centimeter skin lesions over the angle of the left shoulder, causing minimal cosmetic inconvenience.  

In her February 2006 notice of disagreement, the Veteran indicated that the keloids were very itchy and that her left shoulder was sore.  In her September 2007 substantive appeal, the Veteran stated that her keloids were painful and that she had developed additional formations.  She requested maximum compensation.

On VA examination in November 2007, the examiner noted keloids on the superior aspect of the left shoulder.  He noted that they were one half inch by one eighth inch, and that there were three such keloids.  He indicated that they were separated by two inches from one another.  There was no pain on examination, and no adherence to underlying tissue.  The texture of the skin was irregular, but not atrophic, shiny, or scaly.  The keloids were not unstable.  There was slight elevation of one sixteenth of an inch above the level of the skin.  The keloids were noted to be superficial rather than deep.  There was no inflammation or edema.  The color was darker than the surrounding skin.  There was no area of induration or inflexibility, and no limitation of motion or function.  The examiner noted that the keloids caused itching and burning.  

Upon careful consideration of the record pertaining to this disability, the Board has determined that an evaluation in excess of 10 percent is not warranted.  The current rating contemplates scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.), superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, superficial unstable scars, or superficial scars that are painful on examination.  A higher evaluation requires evidence demonstrating scars that are deep and that caused limited motion in an area or areas exceeding 12 square inches (77 sq. cm.).  Such is not shown.  Rather, the record indicates that the keloids do not cover such a wide area, and that there is no functional impairment caused by the keloid formations on the Veteran's left shoulder, and that they are not painful on examination, not adherent to underlying tissue, not unstable, and only slightly elevated.  They are noted to be superficial, without induration or inflexibility.  No limitation of motion or function is associated with this disability.  

The Board notes that the Veteran is competent to report that her disability is worse.  The complaints of itching are commensurate with pain, which is contemplated by the rating criteria.  However, that still equates to no more than a 10 percent rating.

      Extra-Schedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for any of the disabilities addressed herein.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, the evidence does not demonstrate, nor does the Veteran contend, that her chronic allergies, cholecystectomy residuals, right great toe bunion, or keloids of the left shoulder are not adequately addressed by the criteria for the evaluation of those disabilities.  The Veteran's entire disability picture has been considered, and her symptoms are fully contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

	
ORDER

Entitlement to service connection for a visual disability is denied.

Entitlement to an initial compensable evaluation for chronic allergies is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of cholecystectomy is denied.

Entitlement to an initial evaluation in excess of 10 percent for bunion of the right great toe is denied.

Entitlement to an initial evaluation in excess of 10 percent for keloid formation on the left shoulder is denied.
REMAND

	Knees

The Veteran maintains that she has a bilateral knee disability related to service.  On examination in August 2004, prior to her retirement from service, the Veteran reported knee pain following long runs.  Physical examination was unremarkable; however, the examiner did not provide any opinion regarding the etiology of the Veteran's pain complaints.  No other VA examination is of record.  The Board concludes that a current, comprehensive examination is warranted to determine whether there is any knee disability related to service.
	
      Uterine Fibroids

The Veteran's uterine fibroids have been evaluated as noncompensably disabling prior to April 30, 2013 and as 10 percent disabling from that date, pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7628.  Diagnostic Code 7628 addresses benign neoplasms of the gynecological system or breast, and instructs to rate according to impairment in function of the urinary or gynecological systems.  

38 C.F.R. § 4.116, Diagnostic Code 7613 pertains to disease, injury, or adhesions of the uterus.  The General Rating Formula for disease, injury, or adhesions the female reproductive system indicates that symptoms that do not require continuous treatment are assigned a noncompensable evaluation; a 10 percent evaluation is assigned where there are symptoms that require continuous treatment; and a 30 percent evaluation is assigned where symptoms are not controlled by continuous treatment.  

Having reviewed the record, the Board finds that the nature, extent, and severity of this disability are unclear.  In this regard, the Board notes that the medical evidence of record does not definitively indicate which symptoms are associated with the service-connected uterine fibroids, and whether medication is required for their control.  A current examination is necessary to clarify these questions and ensure that the disability is properly evaluated.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her claimed bilateral knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present knee disability began in service or is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's in-service complaints of knee pain.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the severity of her uterine fibroids.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all current symptoms and manifestations of the service-connected uterine fibroid disability.  Specifically, the examiner should state whether the Veteran's symptoms require continuous treatment, and if so, the nature of that treatment.  The examiner should also address whether the symptoms are controlled by continuous treatment.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

Review of the entire claims file is required; however, the examiner's attention is invited to the Veteran's reports of longstanding menstrual problems and use of over the counter medication.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above, review the examination reports to ensure it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


